Order, Supreme Court, New York County (Charles E. Ramos, J.), entered June 30, 2006, which granted defendants-respondents’ motion to enforce their settlement agreement with plaintiffs, and directed payment of the settlement amount within a specified period of time, unanimously affirmed, without costs.
We reject plaintiff-appellant’s argument that payment of the settlement amount is contingent on an accounting that is not mentioned in the settlement agreement. Defendants-respondents are entitled to prompt payment of the settlement amount (CPLR 5003-a [a]). Concur—Buckley, EJ., Tom, Mazzarelli, Saxe and McGuire, JJ.